Citation Nr: 1612691	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-20 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Capital Regional Medical Center on November 10, 2011.  

2.  Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Capital Regional Medical Center on March 10, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to March 1964 and from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 administrative decisions of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

In August 2015, the Board remanded this case to the Agency of Original Jurisdiction for further development.  

The Veteran and his spouse testified at a hearing in February 2016 before the undersigned.  A copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received non-VA treatment from Capital Regional Medical Center on November 10, 2011, and March 10, 2012.  

2.  At the time that the non-VA medical care was provided, the Veteran was service-connected for generalized anxiety disorder, nephropathy, coronary artery disease, tinea versicolor, residuals of a right fifth finger fracture, prostatitis, hypertension, and erectile dysfunction.  

3.  The non-VA medical care provided on November 10, 2011 was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  

4.  The Veteran does not have a disability rated as totally and permanently disabling, nor is he participating in a rehabilitation program.  

5.  The non-VA treatment provided on November 10, 2011, was not provided in a medical emergency.  

6.  The non-VA treatment provided on March 10, 2012, was provided in a medical emergency and no VA facility was feasibly available to provide the necessary treatment.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of the cost of non-VA medical care received on November 10, 2011 at Capital Regional Medical Center are not met.  U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2015).

2.  The criteria for reimbursement of the cost of non-VA medical care received on March 10, 2012 at Capital Regional Medical Center are met.  U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  However, those duties do not apply to claims that fall within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2015); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that VA effectively explained to the Veteran the basis for denial of payment or reimbursement for private medical expenses.  Moreover, the Veteran has been provided the opportunity to submit written statements and related evidence in support of his medical reimbursement claims.  Additionally, the Veteran and his spouse participated in a hearing before the undersigned in February 2016 and a transcript of that hearing has been associated with the record.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of his claims.

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2015).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2015); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).  The Veteran does not contend, and the evidence does not otherwise suggest, that his non-VA medical care was authorized in advance or within 72 hours of admission.

When VA facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish hospital or medical care in certain situations and for particular Veterans.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.52 (2015).  However, payment shall be made only for those services authorized by VA.  38 C.F.R. § 17.55(f) (2015).

Nevertheless, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities when:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

With regard to the non-VA treatment provided on November 10, 2011, the Veteran did not receive medical care for an adjudicated service-connected disability or for a nonservice-connected disability associated with or aggravated by a service-connected disability.  He received treatment for gouty arthritis in his right elbow, which is not service-connected or associated with a service-connected disability.  Further, the Veteran is not totally and permanently disabled and is not participating in a rehabilitation program.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied because the first statutory requirement is not met.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board will next consider whether payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under those statutory and regulatory provisions, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2015).

The criteria under 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  Therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  The Board finds that the Veteran's claim for reimbursement for November 10, 2011, care fails because the medical care provided was not provided for a medical emergency as required by law.  

At the February 2016 hearing, the Veteran testified that in the morning on November 10, 2011, he fell when his knee buckled.  He stated that he called his VA medical facility and was informed by a recorded message that he would receive an in-person reply in 24 to 48 hours.  The Veteran believed there was a medical emergency and went to Capital Regional Medical Center.  He stated that his ankle was swollen and painful, and that he had skinned his hand and left side from the fall.  He stated that he was provided with a soft cast, orthopedic shoe, and a wheelchair for his right ankle.  He was also treated for a scraped hand and given x-rays to determine whether he had broken ribs.  He stated that he was then released from the hospital.  

The Veteran's February 2016 testimony is inconsistent with the medical records from Capital Regional Medical Center for treatment provided on November 10, 2011.  Records from that date show that the Veteran reported to the emergency room complaining of right upper extremity pain.  He stated that it began approximately four days prior and was of moderate severity.  It had recently become worse and radiated to the right shoulder and right upper arm.  The Veteran reported to the physician that it was not worsened or relived by anything.  Upon examination, there was no swelling, redness, sensory loss, or motor loss.  The Veteran denied sustaining an injury.  He had normal range of motion in the right upper extremity with no edema.  The right elbow was mildly tender.  The examining physician's impression was gouty arthritis in the right elbow.  The physician noted that the clinical picture did not suggest sprain, bursitis, carpal tunnel syndrome, peripheral nerve entrapment, or nursemaid's elbow.  He was discharged from the hospital on the same day.  The Board finds that the medical records from the day of treatment are more probative than the Veteran's statements, which are inconsistent with the documented treatment.  The provisions for reimbursement focus on what treatment was provided and whether a reasonable person would have perceived an emergency.  Curry v. Brown, 7 Vet. App. 59 (1994).  

The medical records from November 10, 2011, do not show that the Veteran's right elbow gouty arthritis was an emergency.  In fact, they show that the problem had existed for approximately four days.  Medical evidence that an emergency situation exists is not required.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  However, in this case, the Veteran's hearing testimony regarding whether he was experiencing an emergency is not credible because the description of the claimed injury, symptoms, and treatment do not match the actual record of treatment.  The Board concludes that the Veteran was not experiencing a medical emergency on November 10, 2011, and based upon the recorded medical treatment, a reasonable person would not have thought an emergent situation existed.  Therefore, the Board finds that the Veteran is ineligible to receive payment or reimbursement for that treatment from VA under 38 U.S.C.A. § 1725.  

In the absence of evidence showing that the criteria for payment or reimbursement of non-VA medical services are met, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the Board finds that payment or reimbursement of services provided on November 10, 2011 is not warranted.

Additionally, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses of March 11, 2011, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the treatment provided at Capital Regional Medical Center on March 10, 2012, the Veteran presented at the emergency department complaining of dizziness.  The examining physician concluded that the Veteran had sinus bradycardia as a result of Norvasc, the calcium channel blocker he took for service-connected heart disease.  Thus, he was receiving treatment for a problem associated with service-connected heart disease.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).

At the February 2016 hearing, the Veteran testified that he was unable to breathe and experienced chest pain and nausea when he reported to the emergency department.  He stated that he had chronic kidney disease and heart problems, and as a result thought that his medical situation was an emergency.  The Veteran's testimony is credible with regard to those symptoms and corresponds with the treatment records.  Medical evidence finding that an emergency existed is not required to show that the prudent layperson standard is met.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  In this case, because of the severity of the service-connected kidney disease and heart condition, it is reasonable to conclude that a prudent layperson with the same disabilities would consider chest pain, dizziness, and nausea to be an emergent situation.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).

Lastly, the Veteran testified that March 10, 2012 was a Saturday, which is accurate.  He stated that the nearest VA facility that was open at that time was the VA facility in Lake City, Florida, which was approximately 100 miles from his home, and that the nearest VA outpatient clinic was in Tallahassee and was not open on weekends.  Those statements are also accurate.  The Veteran asserted that it was would have been unreasonable for him to drive 100 miles to the nearest VA facility that was open.  Because his symptoms, the Board finds that making such an attempt would have been unreasonable.  The Veteran used the closest medical facility, which seems prudent in the perceived emergent situation.

The Board finds that the three statutory elements for reimbursement under 38 U.S.C.A. § 1728(a) are met for the care on March 10, 2012.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  The of the evidence is in favor of the claim and therefore reimbursement of the unauthorized medical expenses incurred as a result of treatment on March 10, 2012 is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to payment or reimbursement for the cost of non-VA medical care received on November 10, 2011, at Capital Regional Medical Center is denied.  

Entitlement to payment or reimbursement for the cost of non-VA medical care received on March 10, 2012 at Capital Regional Medical Center is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


